DETAILED ACTION
Claim Status
Applicant’s amendment to claim 15 overcomes the claim objection to claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-9, 11, 14-16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Devoe (US 20020165957 A1) in view of Chen (WO 2008006041 A2), and further in view of Maskalik (US 20170063573 A1).
Regarding claim 1, Devoe teaches a method, comprising: 
receiving a request from a client device at a first one of a plurality of compute nodes at a first one of a plurality of network locations of a distributed cloud computing network; ([0005]: When a router receives a packet, it makes a routing decision. [0038]: multiple optimization engines may be spread around the world at central locations. The distributed optimization engines may transmit all of the network operational data from their associated probe devices to a central database, or they may store their data distributed around the world.)

determining an optimized route for transmitting the request toward an origin server that corresponds with the destination of the request, ([0029]: operational characteristics of the network of interest are actively probed and whereby the network route map is built based on the gathered data representing the operational characteristics. Hence, an optimized, or preferred, transmission route between two host addresses, or network nodes, can be intelligently and dynamically determined based on a relatively current understanding of how alternate routes are operating or performing.)
wherein the optimized route is based on at least in part on probe data between network locations of the distributed cloud computing network for a plurality of transit connections, ([0017]: The probe device is communicatively connected to a route optimization engine and is configured to build the network route map from particular perspectives based on the data received from one or more probe devices. The route map provides routing intelligence for selecting preferred routes for network traffic through the routing device.)
wherein the optimized route has an IP address; and ([0005]: It then looks up the destination address in its routing table, which is a list of networks, and thus routes, that the router knows about. [0062]: network routes are actively probed by iteratively bisecting the network range between the source address and the host address.)
transmitting the request to a next hop as defined by the optimized route over the identified one of the plurality of transit connections. ([0060]: Upon reception of the route map, 
Devoe does not explicitly disclose the IP address that includes a first portion that encodes an identification of which of the plurality of transit connections is to be used to deliver the request.
However, Chen teaches the IP address that includes a first portion that encodes an identification of which of the plurality of transit connections is to be used to deliver the request. ([0029]: The IPv6 address is typically divided into a Network ID segment and a Host ID segment (e.g. first portion).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe to include above limitations. One would have been motivated to do so because finding the location of network-attached devices is often difficult, but is desired for many commercial, emergency and legal purposes. Thus, a way is needed to facilitate geolocation determination and tracking for network devices on a communication network. As taught by Chen, [0002]-[0005].
Devoe and Chen do not explicitly disclose the plurality of network locations are a plurality of data centers.
However, Maskalik teaches the plurality of network locations are a plurality of data centers. ([0002]:  the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers.)


Regarding claim 2, Devoe, Chen and Maskalik teach the method of claim 1.
Devoe teaches wherein the IP address that encodes the identification of which of the plurality of transmit connections is to be used to deliver the request is a source IP address. ([0061]: A host is identified by a specific local (or host) number that, together with its network number, forms the IP address of the host. [0062]: network routes are actively probed by iteratively bisecting the network range between the source address and the host address.) 
Devoe does not explicitly disclose wherein the source IP address further encodes an identifier of the first one of the plurality of network locations.
However, Chen teaches wherein the source IP address further includes a second portion that encodes an identifier of the first one of the plurality of data centers. ([0029]: The IPv6 address is typically divided into a Network ID segment (e.g. second portion) and a Host ID segment (e.g. first portion). Uses the Network ID integers to encode the geographical location (e.g. network location) of network devices.)

Devoe and Chen do not explicitly disclose the plurality of network locations are a plurality of data centers.
However, Maskalik teaches the plurality of network locations are a plurality of data centers. ([0002]:  the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe to include above limitations. One would have been motivated to do so because the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers. Given the many communication paths, it is desirable to optimize connectivity between customer data centers and cloud data centers in a hybrid cloud system. As taught by Maskalik, [0002].

Regarding claim 4, Devoe, Chen and Maskalik teach the method of claim 1.

wherein the optimized route has a destination IP address that encodes an identification of which of the plurality of transit connections is to be used for ingress to the second one of the plurality of network locations. ([0005]: it makes a routing decision (at times referred to as a packet-forwarding decision) based on the destination address portion of the packet. A routing table, which is a list of networks, and thus routes, that the router knows about. If the destination address is within a known network the router forwards the packet to the next hop gateway for that destination network. [0045]: operational, or performance-related characteristics are significantly valuable in building routing tables and selecting route paths to forward data packets through the network optimally.)
Devoe does not explicitly disclose the destination IP address that Inventor(s): Braden EhratExaminer: Ye, Zi Application No.: 15/930,999- 2/10- Art Unit: 2455includes a first portion that encodes an identification of which of the plurality of transit connections is to be used for ingress to the second one of the plurality of network locations, and a second portion that encodes an identifier of the second one of the plurality of network locations.
However, Chen teaches the destination IP address that Inventor(s): Braden EhratExaminer: Ye, Zi Application No.: 15/930,999- 2/10- Art Unit: 2455includes a first portion that encodes an identification of which of the plurality of transit connections is to be used for ingress to the second one of the plurality of network locations, and a second portion that encodes an identifier of the second one of the plurality of network locations. ([0029]: The IPv6 address is typically divided into a Network ID segment (e.g. second portion) and a Host ID segment (e.g. first portion). Uses the Network ID integers to encode the geographical location (e.g. network location) of network devices.)

However, Maskalik teaches the plurality of network locations are a plurality of data centers. ([0002]:  the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe to include above limitations. One would have been motivated to do so because the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers. Given the many communication paths, it is desirable to optimize connectivity between customer data centers and cloud data centers in a hybrid cloud system. As taught by Maskalik, [0002].

Regarding claim 7, Devoe and Maskalik teach the method of claim 1.
Devoe teaches wherein the optimized route is further based in part on probe data between the plurality of network locations and the origin server. ([0005]: When a router receives a packet, it makes a routing decision (at times referred to as a packet-forwarding decision) based on the destination address portion of the packet. It then looks up the destination address in its routing table.)

However, Maskalik teaches the plurality of network locations are a plurality of data centers. ([0002]:  the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe to include above limitations. One would have been motivated to do so because the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers. Given the many communication paths, it is desirable to optimize connectivity between customer data centers and cloud data centers in a hybrid cloud system. As taught by Maskalik, [0002].

Regarding claim 8, Devoe teaches a non-transitory machine-readable storage medium that provides instructions that, when executed by a processor, causes the processor to perform the following operations: 
receiving a request from a client device at a first one of a plurality of compute nodes at a first one of a plurality of network locations of a distributed cloud computing network; ([0005]: When a router receives a packet, it makes a routing decision. [0038]: multiple optimization engines may be spread around the world at central locations. The distributed optimization 
determining a destination of the request; ([0005]: When a router receives a packet, it makes a routing decision (at times referred to as a packet-forwarding decision) based on the destination address portion of the packet. It then looks up the destination address in its routing table.)
determining an optimized route for transmitting the request toward an origin server that corresponds with the destination of the request, ([0029]: operational characteristics of the network of interest are actively probed and whereby the network route map is built based on the gathered data representing the operational characteristics. Hence, an optimized, or preferred, transmission route between two host addresses, or network nodes, can be intelligently and dynamically determined based on a relatively current understanding of how alternate routes are operating or performing.)
wherein the optimized route is based on at least in part on probe data between network locations of the distributed cloud computing network for a plurality of transit connections, ([0017]: The probe device is communicatively connected to a route optimization engine and is configured to build the network route map from particular perspectives based on the data received from one or more probe devices. The route map provides routing intelligence for selecting preferred routes for network traffic through the routing device.)
wherein the optimized route has an IP address; and ([0005]: It then looks up the destination address in its routing table, which is a list of networks, and thus routes, that the router knows about. [0062]: network routes are actively probed by iteratively bisecting the network range between the source address and the host address.)

Devoe does not explicitly disclose the IP address that includes a first portion that encodes an identification of which of the plurality of transit connections is to be used to deliver the request.
However, Chen teaches the IP address that includes a first portion that encodes an identification of which of the plurality of transit connections is to be used to deliver the request. ([0029]: The IPv6 address is typically divided into a Network ID segment and a Host ID segment (e.g. first portion).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe to include above limitations. One would have been motivated to do so because finding the location of network-attached devices is often difficult, but is desired for many commercial, emergency and legal purposes. Thus, a way is needed to facilitate geolocation determination and tracking for network devices on a communication network. As taught by Chen, [0002]-[0005].
Devoe and Chen do not explicitly disclose the plurality of network locations are a plurality of data centers.
However, Maskalik teaches the plurality of network locations are a plurality of data centers. ([0002]:  the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe and Chen to include above limitations. One would have been motivated to do so because the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers. Given the many communication paths, it is desirable to optimize connectivity between customer data centers and cloud data centers in a hybrid cloud system. As taught by Maskalik, [0002].

Regarding claim 9, Devoe, Chen and Maskalik teach the non-transitory machine-readable storage medium of claim 8.
Devoe teaches wherein the IP address that encodes the identification of which of the plurality of transmit connections is to be used to deliver the request is a source IP address. ([0061]: A host is identified by a specific local (or host) number that, together with its network number, forms the IP address of the host. [0062]: network routes are actively probed by iteratively bisecting the network range between the source address and the host address.) 
Devoe does not explicitly disclose wherein the source IP address further encodes an identifier of the first one of the plurality of network locations.
However, Chen teaches wherein the source IP address further includes a second portion that encodes an identifier of the first one of the plurality of data centers. ([0029]: The IPv6 address is typically divided into a Network ID segment (e.g. second portion) and a Host ID 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe to include above limitations. One would have been motivated to do so because finding the location of network-attached devices is often difficult, but is desired for many commercial, emergency and legal purposes. Thus, a way is needed to facilitate geolocation determination and tracking for network devices on a communication network. As taught by Chen, [0002]-[0005].
Devoe and Chen do not explicitly disclose the plurality of network locations are a plurality of data centers.
However, Maskalik teaches the plurality of network locations are a plurality of data centers. ([0002]:  the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe to include above limitations. One would have been motivated to do so because the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers. Given the many communication paths, it is desirable to optimize connectivity between customer data centers and cloud data centers in a hybrid cloud system. As taught by Maskalik, [0002].

Regarding claim 11, Devoe, Chen and Maskalik teach the non-transitory machine-readable storage medium of claim 8.
Devoe teaches wherein the next hop is a second one of the plurality of network locations, and ([0060]: Upon reception of the route map, the probe device creates new routes in the RIB and configuring its next-hop gateway according to the new routes.) 
wherein the optimized route has a destination IP address that encodes an identification of which of the plurality of transit connections is to be used for ingress to the second one of the plurality of network locations. ([0005]: it makes a routing decision (at times referred to as a packet-forwarding decision) based on the destination address portion of the packet. A routing table, which is a list of networks, and thus routes, that the router knows about. If the destination address is within a known network the router forwards the packet to the next hop gateway for that destination network. [0045]: operational, or performance-related characteristics are significantly valuable in building routing tables and selecting route paths to forward data packets through the network optimally.)
Devoe does not explicitly disclose the destination IP address that Inventor(s): Braden EhratExaminer: Ye, Zi Application No.: 15/930,999- 2/10- Art Unit: 2455includes a first portion that encodes an identification of which of the plurality of transit connections is to be used for ingress to the second one of the plurality of network locations, and a second portion that encodes an identifier of the second one of the plurality of network locations.
However, Chen teaches the destination IP address that Inventor(s): Braden EhratExaminer: Ye, Zi Application No.: 15/930,999- 2/10- Art Unit: 2455includes a first portion that encodes an identification of which of the plurality of transit connections is to be used for ingress to the second one of the plurality of network locations, and a second portion that encodes an identifier of the second one of the plurality of network locations. ([0029]: The IPv6 address is 
Devoe and Chen do not explicitly disclose the plurality of network locations are a plurality of data centers.
However, Maskalik teaches the plurality of network locations are a plurality of data centers. ([0002]:  the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe to include above limitations. One would have been motivated to do so because the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers. Given the many communication paths, it is desirable to optimize connectivity between customer data centers and cloud data centers in a hybrid cloud system. As taught by Maskalik, [0002].

Regarding claim 14, Devoe, Chen and Maskalik teach the non-transitory machine-readable storage medium of claim 8.
Devoe teaches wherein the optimized route is further based in part on probe data between the plurality of network locations and the origin server. ([0005]: When a router receives a packet, 
Devoe does not explicitly disclose the plurality of network locations are a plurality of data centers.
However, Maskalik teaches the plurality of network locations are a plurality of data centers. ([0002]:  the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe to include above limitations. One would have been motivated to do so because the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers. Given the many communication paths, it is desirable to optimize connectivity between customer data centers and cloud data centers in a hybrid cloud system. As taught by Maskalik, [0002].

Regarding claim 15, Devoe teaches an apparatus, comprising: 
a processor; and 
a non-transitory machine-readable storage medium that provides instructions that, when executed by a processor, causes the processor to perform the following: 

determine a destination of the request; ([0005]: When a router receives a packet, it makes a routing decision (at times referred to as a packet-forwarding decision) based on the destination address portion of the packet. It then looks up the destination address in its routing table.)
determine an optimized route for transmitting the request toward an origin server that corresponds with the destination of the request, ([0029]: operational characteristics of the network of interest are actively probed and whereby the network route map is built based on the gathered data representing the operational characteristics. Hence, an optimized, or preferred, transmission route between two host addresses, or network nodes, can be intelligently and dynamically determined based on a relatively current understanding of how alternate routes are operating or performing.)
wherein the optimized route is based on at least in part on probe data between network locations of the distributed cloud computing network for a plurality of transit connections, ([0017]: The probe device is communicatively connected to a route optimization engine and is configured to build the network route map from particular perspectives based on the data received from one or more probe devices. The route map provides routing intelligence for selecting preferred routes for network traffic through the routing device.)

transmit the request to a next hop as defined by the optimized route over the identified one of the plurality of transit connections. ([0060]: Upon reception of the route map, the probe device creates new routes in the RIB and configuring its next-hop gateway according to the new routes. [0064]: the routing devices can use the knowledge of the preferred routes to dynamically and intelligently select routes for forwarding data packets to a destination.)
Devoe does not explicitly disclose the IP address that includes a first portion that encodes an identification of which of the plurality of transit connections is to be used to deliver the request.
However, Chen teaches the IP address that includes a first portion that encodes an identification of which of the plurality of transit connections is to be used to deliver the request. ([0029]: The IPv6 address is typically divided into a Network ID segment and a Host ID segment (e.g. first portion).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe to include above limitations. One would have been motivated to do so because finding the location of network-attached devices is often difficult, but is desired for many commercial, emergency and legal purposes. Thus, a way is needed to facilitate geolocation determination and tracking for network devices on a communication network. As taught by Chen, [0002]-[0005].

However, Maskalik teaches the plurality of network locations are a plurality of data centers. ([0002]:  the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe and Chen to include above limitations. One would have been motivated to do so because the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers. Given the many communication paths, it is desirable to optimize connectivity between customer data centers and cloud data centers in a hybrid cloud system. As taught by Maskalik, [0002].

Regarding claim 16, Devoe, Chen and Maskalik teach the apparatus of claim 15.
Devoe teaches wherein the IP address that encodes the identification of which of the plurality of transmit connections is to be used to deliver the request is a source IP address. ([0061]: A host is identified by a specific local (or host) number that, together with its network number, forms the IP address of the host. [0062]: network routes are actively probed by iteratively bisecting the network range between the source address and the host address.) 

However, Chen teaches wherein the source IP address further includes a second portion that encodes an identifier of the first one of the plurality of data centers. ([0029]: The IPv6 address is typically divided into a Network ID segment (e.g. second portion) and a Host ID segment (e.g. first portion). Uses the Network ID integers to encode the geographical location (e.g. network location) of network devices.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe to include above limitations. One would have been motivated to do so because finding the location of network-attached devices is often difficult, but is desired for many commercial, emergency and legal purposes. Thus, a way is needed to facilitate geolocation determination and tracking for network devices on a communication network. As taught by Chen, [0002]-[0005].
Devoe and Chen do not explicitly disclose the plurality of network locations are a plurality of data centers.
However, Maskalik teaches the plurality of network locations are a plurality of data centers. ([0002]:  the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe to include above limitations. One would have been motivated to do so because the customer data centers are connected to the cloud data 

Regarding claim 18, Devoe and Maskalik teach the apparatus of claim 15.
Devoe teaches wherein the next hop is a second one of the plurality of network locations, and ([0060]: Upon reception of the route map, the probe device creates new routes in the RIB and configuring its next-hop gateway according to the new routes.) 
wherein the optimized route has a destination IP address that encodes an identification of which of the plurality of transit connections is to be used for ingress to the second one of the plurality of network locations. ([0005]: it makes a routing decision (at times referred to as a packet-forwarding decision) based on the destination address portion of the packet. A routing table, which is a list of networks, and thus routes, that the router knows about. If the destination address is within a known network the router forwards the packet to the next hop gateway for that destination network. [0045]: operational, or performance-related characteristics are significantly valuable in building routing tables and selecting route paths to forward data packets through the network optimally.)
Devoe does not explicitly disclose the destination IP address that Inventor(s): Braden EhratExaminer: Ye, Zi Application No.: 15/930,999- 2/10- Art Unit: 2455includes a first portion that encodes an identification of which of the plurality of transit connections is to be used for ingress to the second one of the plurality of network locations, and a second portion that encodes an identifier of the second one of the plurality of network locations.

Devoe and Chen do not explicitly disclose the plurality of network locations are a plurality of data centers.
However, Maskalik teaches the plurality of network locations are a plurality of data centers. ([0002]:  the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe to include above limitations. One would have been motivated to do so because the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers. Given the many communication paths, it is desirable to optimize connectivity between customer data centers and cloud data centers in a hybrid cloud system. As taught by Maskalik, [0002].


Devoe teaches wherein the optimized route is further based in part on probe data between the plurality of network locations and the origin server. ([0005]: When a router receives a packet, it makes a routing decision (at times referred to as a packet-forwarding decision) based on the destination address portion of the packet. It then looks up the destination address in its routing table.)
Devoe does not explicitly disclose the plurality of network locations are a plurality of data centers.
However, Maskalik teaches the plurality of network locations are a plurality of data centers. ([0002]:  the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe to include above limitations. One would have been motivated to do so because the customer data centers are connected to the cloud data centers through a wide area network (WAN) comprising multiple service provider backbone networks. As such, there can be multiple communication paths between customer data centers and cloud data centers. Given the many communication paths, it is desirable to optimize connectivity between customer data centers and cloud data centers in a hybrid cloud system. As taught by Maskalik, [0002].

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Devoe (US 20020165957 A1) in view of Chen (WO 2008006041 A2), and in view of Maskalik (US 20170063573 A1), and further in view of Perrin (US 20020161924 A1).
Regarding claim 5, Devoe, Chen and Maskalik teach the method of claim 1.
Devoe teaches wherein transmitting the request to the next hop includes a router of the first data center matching the encoded identification of which of the plurality of transit connections is to be used to deliver the request.
Devoe, Chen and Maskalik do not explicitly disclose deliver the request with a physical interface on the router and transmitting the request using that physical interface.
However, Perrin teaches deliver the request with a physical interface on the router and transmitting the request using that physical interface. ([0007]: a front perspective schematic view of the router, the ports 28-34 reside on and are in data communication with network interface card (“NIC”) 102.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe, Chen and Maskalik to include above limitations. One would have been motivated to do so because it is well known to a person having ordinary skill in the art that a router comprises at least a network interface card for data communication.

Regarding claim 12, Devoe, Chen and Maskalik teach the non-transitory machine-readable storage medium of claim 8.
Devoe teaches wherein transmitting the request to the next hop includes a router of the first data center matching the encoded identification of which of the plurality of transit connections is to be used to deliver the request.

However, Perrin teaches deliver the request with a physical interface on the router and transmitting the request using that physical interface. ([0007]: a front perspective schematic view of the router, the ports 28-34 reside on and are in data communication with network interface card (“NIC”) 102.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe, Chen and Maskalik to include above limitations. One would have been motivated to do so because it is well known to a person having ordinary skill in the art that a router comprises at least a network interface card for data communication.

Regarding claim 19, Devoe, Chen and Maskalik teach the apparatus of claim 15.
Devoe teaches wherein transmission of the request to the next hop includes a router of the first data center matching the encoded identification of which of the plurality of transit connections is to be used to deliver the request.
Devoe, Chen and Maskalik do not explicitly disclose deliver the request with a physical interface on the router and transmitting the request using that physical interface.
However, Perrin teaches deliver the request with a physical interface on the router and transmitting the request using that physical interface. ([0007]: a front perspective schematic view of the router, the ports 28-34 reside on and are in data communication with network interface card (“NIC”) 102.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe, Chen and Maskalik to include above limitations. .

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Devoe (US 20020165957 A1) in view of Chen (WO 2008006041 A2), and in view of Maskalik (US 20170063573 A1), and further in view of Bornstein (US 20080008089 A1).
Regarding claim 6, Devoe, Chen and Maskalik teach the method of claim 1.
Devoe, Chen and Maskalik do not explicitly disclose further comprising:  Atty. Docket No.: 8906P09815 Patent Applicationreceiving a response to the transmitted request; and transmitting the response to the client device.
However, Bornstein teaches further comprising:  Atty. Docket No.: 8906P09815 Patent Applicationreceiving a response to the transmitted request; and transmitting the response to the client device. ([0006]: A request from a requesting end user for given content is directed to a “best” replica, where “best” usually means that the item is served to the client quickly compared to the time it would take to fetch it from the content provider origin server. [0016]: a number of simultaneous downloads of the given content are initiated from the source location over a plurality of routes, some of which may include intermediate nodes. The winning path is then used for transfers between the source and the target locations for a given time period (e.g., until the next race).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe, Chen and Maskalik to include above limitations. One would have been motivated to do so because while sophisticated CDNs can route around network congestion and other problems, there remains a need to provide improved techniques to optimize the edge server-origin server communication path. The present invention, in particular, addresses the problem of finding the best way to route data between content delivery network 

Regarding claim 13, Devoe, Chen and Maskalik teach the non-transitory machine-readable storage medium of claim 8.
Devoe, Chen and Maskalik do not explicitly disclose further comprising: Atty. Docket No.: 8906P09815 Patent Applicationreceiving a response to the transmitted request; and transmitting the response to the client device.
However, Bornstein teaches further comprising: Atty. Docket No.: 8906P09815 Patent Applicationreceiving a response to the transmitted request; and transmitting the response to the client device. ([0006]: A request from a requesting end user for given content is directed to a “best” replica, where “best” usually means that the item is served to the client quickly compared to the time it would take to fetch it from the content provider origin server. [0016]: a number of simultaneous downloads of the given content are initiated from the source location over a plurality of routes, some of which may include intermediate nodes. The winning path is then used for transfers between the source and the target locations for a given time period (e.g., until the next race).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe, Chen and Maskalik to include above limitations. One would have been motivated to do so because while sophisticated CDNs can route around network congestion and other problems, there remains a need to provide improved techniques to optimize the edge server-origin server communication path. The present invention, in particular, addresses the problem of finding the best way to route data between content delivery network (CDN) regions and content providers, while quickly adjusting to changing network conditions. As taught by Bornstein, [0010]-[0011].

Regarding claim 20, Devoe, Chen and Maskalik teach the apparatus of claim 15.
Devoe, Chen and Maskalik do not explicitly disclose Atty. Docket No.: 8906P09815 Patent Applicationreceive a response to the transmitted request; and transmit the response to the client device.
However, Bornstein teaches receive a response to the transmitted request; and transmit the response to the client device. ([0006]: A request from a requesting end user for given content is directed to a “best” replica, where “best” usually means that the item is served to the client quickly compared to the time it would take to fetch it from the content provider origin server. [0016]: a number of simultaneous downloads of the given content are initiated from the source location over a plurality of routes, some of which may include intermediate nodes. The winning path is then used for transfers between the source and the target locations for a given time period (e.g., until the next race).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devoe, Chen and Maskalik to include above limitations. One would have been motivated to do so because while sophisticated CDNs can route around network congestion and other problems, there remains a need to provide improved techniques to optimize the edge server-origin server communication path. The present invention, in particular, addresses the problem of finding the best way to route data between content delivery network (CDN) regions and content providers, while quickly adjusting to changing network conditions. As taught by Bornstein, [0010]-[0011].

Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to explicitly disclose the combination of claims 1-3, especially “wherein the source IP address includes a first portion that encodes an identification of which of the plurality of transit connections is to be used to deliver the request; a second portion that encodes an identifier of the first one of the plurality of data centers; a third portion that encodes an identification of which of the plurality of transit connections is used for ingress for responding to the request.” Similar rationales apply to claims 10 and 17.

Response to Arguments
Applicant's arguments, see pages 7-9, filed 09/29/2021, with respect to the rejection(s) of claim(s) 1-2, 4-9, 11-16 and 18-21 under 35 U.S.C. § 103 have been fully considered but are moot in view of new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/ZI YE/Primary Examiner, Art Unit 2455